 
EXHIBIT 10.4
 


Employment Contract of Liu Ruisheng


Employer: Wide Broad Group Limited    Employee: Liu Ruisheng


Position: Chief Executive Officer and Chairman


Job Duty: implement and take the responsibility as a “CEO & Chairman” of the
company, act as
the best interest of the group company.


Effective Period: Under the rule of No.7 termination clause, the employment
contract period will be 2 years and the effective date will be July 1st, 2009.


Remuneration: HKD$1,300,000/year, it will be installed within 13 months and paid
in the last day of each month. The 13th’s salary will be paid with last month.